PER CURIAM.
In view of the fact that the record reflects a conflict between the note in question and the “second addendum” that purportedly related to the said note, we hold that it was error for the trial court to have granted the summary judgment entered below. Accordingly, the summary judgment is reversed. This reversal is without prejudice to the ap-pellee filing a renewed motion for summary judgment at a future date, such as after the filing of an affidavit by Mrs. Talley disavow*1002ing any interest in any note of which the appellant is the maker.
Reversed.